Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are not persuasive.
	Rejections Under 35 USC §102 – Tuttle
	Applicant argues the sensor of Tuttle is not coupled to the tool assembly and configured to capture data as required by claims 1 and 12.  The examiner disagrees and contends  the prior art sensor (126) is coupled to a toolbar (structurally and operatively coupled via drawbar 40 and frame members 56) and configured to capture data (the vertical load 140 exerted on drawbar 40) indicative of a draft load acting on at least one ground engaging tool (72).  As best illustrated in Fig. 2 of Tuttle, anytime the agricultural implement (50) is not in absolute alignment about the x- and y-axes, a load (vertical) is exerted by the drawbar (40) on the implement tongue (52), the load having a vertical component (equal and opposite to the total weight of the implement 50, including any material attached thereto) capable of capture by the sensor (126). 
	Applicant argues the controller of Tuttle lacks the functionality required by claims 1 and 12.  The examiner disagrees and contends the prior art controller (102) is configured to monitor the load (see above paragraph) acting on the at least one ground engaging tool (72) relative to at least one predetermined threshold value (per “predetermined load variance threshold” in paras. 0020 and 0056), the controller being further configured to identify the at least one ground engaging tool (72) as being plugged when the monitored load differs from the predetermined threshold value.  Specifically, if the monitored load exceeds the threshold, the detected variance must be due to the presence or absence of mass.  As the weight of the implement (50) is constant, the variance in load must be due to the mass and/or resistance of material engaged with the ground engaging tool(s).
prima facie case of unpatentability under 35 USC §102 because limitations recited in method claims 12-20 are not addressed separately from those of claims 1-11.  The examiner disagrees.  For example, Tuttle’s elements 50, 126, and 102 apply to the agricultural implement, sensor, and controller of both claims 1 and 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
14 February 2022